DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims status:
	Claims 1-3 and 5-14 are pending.
	Claim 4 is cancelled.
	Claims 1 and 5 are amended.
	Claims 1-3 and 5-14 are being examined as follow:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (US5196093 previously cited), in view of Shibuya et al (US2015/0230650A1 newly cited) herein set forth as Shibuya0650.
Regarding claim 1, Weber discloses a cooker1 (water distiller 15, Fig.3) comprising: 
	a steam generating device (steam chamber assembly 26 and heating element 34, Fig.3) that supplies steam (inside the water distiller 15, Fig.3) to the cooker1 (water distiller 15, Fig.3); 
	a water supply device (solenoid coil 21, Fig. 3) that supplies water [refer to Weber Col 8 line 62-65 cited: “…The operation control module 29 responds to this condition by de-energizing solenoid coil 21 to close the inlet valve 37. This stops the flow of undistilled source water to the water heating chamber 31…”] to the steam generating device (steam chamber assembly 26, Fig.3); and 
	a controller (microcontroller 304, Fig. 36A and 36B) that controls at least the steam generating device (heating element 34, Fig. 36B) and the water supply device (solenoid 21, Fig.36B), 
steam chamber assembly 26, Fig.3) includes: comprises an upper member (steam chamber cover 33, heating element 34, outer shell 40, baffle 42, baffle interior surface 44, baffle sidewall 45, heat sink body 48, clamp 49, conduit 75 in Fig.3, fig. 12A and 12B) and a lower member (tray 36, Fig.3), the upper member (steam chamber cover 33, heating element 34, outer shell 40, baffle 42, baffle interior surface 44, baffle sidewall 45, heat sink body 48, clamp 49, conduit 75 in Fig.3, fig. 12A and 12B) including a heater (heating element 34, Fig. 3, fig.12A and 12B) to heat the upper member (steam chamber cover 33, heating element 34, outer shell 40, baffle 42, baffle interior surface 44, baffle sidewall 45, heat sink body 48, clamp 49, conduit 75 in Fig.3, fig. 12A and 12B), the lower member (tray 36, fig.3) being provided with a recess (refer as the recess of the tray in Fig.3), and the heater (heating element 34, Fig. 3, fig.12A and 12B) is embedded within an interior (baffle interior surface 44, baffle sidewall 45, fig.3, fig. 12A and 12B) of the upper member (steam chamber cover 33, heating element 34, outer shell 40, baffle 42, baffle interior surface 44, baffle sidewall 45, heat sink body 48, clamp 49, conduit 75 in Fig.3, fig. 12A and 12B),
	the upper member (steam chamber cover 33, heating element 34, outer shell 40, baffle 42, baffle interior surface 44, baffle sidewall 45, heat sink body 48, clamp 49, conduit 75 in Fig.3, fig. 12A and 12B) and the lower member (tray 36, fig.3) are vertically separate from each other (refer to the gap formed by the gasket 62, fig.10),
	wherein a gap (refer as the gap for the gasket 62 in Fig.10) is formed between the upper member (steam chamber cover 33, heating element 34, outer shell 40, baffle 42, baffle interior surface 44, baffle sidewall 45, heat sink body 48, clamp 49, conduit 75 in Fig.3, fig. 12A and 12B) and the lower member (tray 36, Fig.3), and the gap (refer as the gap for the gasket 62 in Fig.10) is sealed by a packing (gasket 62, Fig.10), 
steam chamber cover 33, heating element 34, outer shell 40, baffle 42, baffle interior surface 44, baffle sidewall 45, heat sink body 48, clamp 49, conduit 75 in Fig.3, fig. 12A and 12B) is configured to generate steam by a lowest part (clamp 49, Fig. 16A and 16B) of the upper member (steam chamber cover 33, heating element 34, outer shell 40, baffle 42, baffle interior surface 44, baffle sidewall 45, heat sink body 48, clamp 49, conduit 75 in Fig.3, fig. 12A and 12B) contacting a topmost surface of the water (water level 47, Fig. 16A and 16B) stored in the recess (refer as the recess of the tray in Fig.3). 

    PNG
    media_image1.png
    804
    556
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    788
    535
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    276
    469
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    566
    802
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    789
    538
    media_image5.png
    Greyscale

However, Weber does not disclose that the heater does not directly contact water.
	Shibuya0650 discloses that the heater (steam generating heater 50, fig.4A) does not directly contact water (refer to the water in water storage chamber 28, fig.4A).

    PNG
    media_image6.png
    645
    307
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s heater with the heater does not directly contact water, as taught by Shibuya0650, in order to maintain the steam generating performance even after long-term use (refer to Paragraph 0007).

Regarding claim 3, , the modification of Weber and Shibuya0650 discloses substantially all features set forth in claim 1, Weber does not disclose the upper member includes fin-shaped projections arranged on inner walls of the upper member.
Shibuya0650 further discloses the upper member (water storage chamber 28, Shibuya fig.4A) includes fin-shaped (fin 36, Shibuya fig.4A) projections arranged on inner walls (refer to Shibuya fig.4A) of the upper member (water storage chamber 28, fig.4A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s invention with wherein the upper member includes fin-shaped projections arranged on inner walls of the upper member, as taught by Shibuya0650, in order to increase the contact area between the water storage chamber and the water [refer to Par.0140 cited: “…water can flow between the fins 36 and the second side surface 54, thereby increasing the contact area between the water storage chamber 28 and the water…”].

Regarding claim 12, the modification of Weber and Shibuya0650 discloses substantially all features set forth in claim 1, Weber further discloses a space (gasket 62’s space, fig.10) is formed between the upper (steam chamber cover 33, heating element 34, outer shell 40, baffle 42, baffle interior surface 44, baffle sidewall 45, heat sink body 48, clamp 49, conduit 75 in Fig.3, fig. 12A and 12B) and the lower member (tray 36, Fig.3), and a step (gasket 62, fig.10) is provided on an upper surface (the upper surface of the tray 36 that is contact with the gasket 62, fig.10) of the lower member (tray 36, Fig.3).
	Weber does not disclose the space is to suppress heat transfer from the upper member to the lower member.
	Shibuya0650 further discloses the boiling at a lower portion within the water storage chamber can be suppressed by minimizing heating of water at the lower portion within the water storage chamber [refer to  Paragraph 0098 cited: “…Also, boiling at a lower portion within the water storage chamber 28 can be suppressed by minimizing heating of water at the lower portion within the water storage chamber 28. Although bubbles generated by the boiling may grow into large bubbles while moving upward and the large bubbles may further move upward to the water surface and eventually burst, the suppression of boiling can reduce running-up of boiling water due to such a bubble burst, thus making it possible to prevent the boiling water from spouting from the steam spout port 32. Bursting sounds of the bubbles can be also suppressed…”]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s invention with a step is provided on an upper surface of the lower member, and the space is to suppress heat transfer from the upper member to the lower member, as taught by Shibuya0650, in order to prevent unneeded heating to the water stored in the lower member, such that it will minimize the boiling water from spouting from the steam spout port [refer to Paragraph 0098 cited: “…Also, boiling at a lower portion within the water storage chamber 28 can be suppressed by minimizing heating of water at the lower portion within the water storage chamber 28. Although bubbles generated by the boiling may grow into large bubbles while moving upward and the large bubbles may further move upward to the water surface and eventually burst, the suppression of boiling can reduce running-up of boiling water due to such a bubble burst, thus making it possible to prevent the boiling water from spouting from the steam spout port 32. Bursting sounds of the bubbles can be also suppressed…”].

	Regarding claim 13, the modification of Weber and Shibuya0650 discloses substantially all features set forth in claim 1, Weber does not disclose wherein the water supply device includes an electric pump, and wherein the controller is configured to drive the electric pump in a predetermined water supply pattern in which water is supplied to the recess of the steam generating device such that steam is stably generated.
	Shibuya0650 further discloses wherein the water supply device includes an electric pump (water supply pump 41, fig.3), and 
wherein the controller (controller 34, fig.3) is configured to drive the electric pump (water supply pump 41, fig.3) in a predetermined water supply pattern (refer to fig.9, S13) in which water is supplied to the recess of the steam generating device (steam chamber assembly 26 and heating element 34, Fig.3) such that steam is stably generated.

    PNG
    media_image7.png
    491
    703
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Weber’s invention with wherein the water supply device includes an electric pump, and wherein the controller is configured to drive the electric pump in a predetermined water supply pattern in which water is supplied to the recess of the steam generating device such that steam is stably generated, as taught by Shibuya0650, in order to efficiently heat only the space in which the food is present (refer to Paragraph 0094).

Regarding claim 14, the modification of Weber and Shibuya0650 discloses substantially all features set forth in claim 13, Weber further discloses wherein the controller (operation control module 29, fig.3) is configured to drive “a solenoid 21 to actuate a valve 37 in fig.3” in the predetermined water supply pattern (refer to Col 8 line 34-46 cited: “…the water level rises within the heating chamber 31, it will again make contact with the heat sink 49 (as FIG. 16A shows). The heat sink body 48 and 49 will experience a rapid temperature drop. The sensor 52 detects when the temperature drops below the high end control temperature, or another preselected control temperature less than the high end control temperature. The operation control module 29 responds to this condition by de-energizing solenoid coil 21 to close the inlet valve 37. This stops the flow of undistilled source water to the water heating chamber 31 …”) such that an initial amount of water is supplied to the recess (refer as the recess of the tray in Fig.3) so that the topmost surface of the water (water level 47, Fig. 16A and 16B) stored in the recess (refer as the recess of the tray in Fig.3) contacts the lowest part of the upper member (steam chamber cover 33, heating element 34, outer shell 40, baffle 42, baffle interior surface 44, baffle sidewall 45, heat sink body 48, clamp 49, conduit 75 in Fig.3, fig. 12A and 12B) to generate steam (refer to Col 9 line 22 cited: “…the size of the gap G is selected so that the water level is maintained during the distillation process within 1/8 inch above and below the centerline of the heating element 34. At this level, optimal conditions for film boiling exist …”), and such that once steam generation begins, a predetermined amount of water is supplied to the recess (refer as the recess of the tray in Fig.3) at intervals (refer as “control cycle” in Col 8, line 67- Col 9, line 2 cited: “…control cycle continuously replenishes evaporated water with source water under the control of the offset sensor element 52 enclosed within the heat sink body 48 and 49…”) so as to maintain a state in which the topmost surface of the water (water level 47, Fig. 16A and 16B) stored in the recess (refer as the recess of the tray in Fig.3) contacts the lowest part of the upper member (steam chamber cover 33, heating element 34, outer shell 40, baffle 42, baffle interior surface 44, baffle sidewall 45, heat sink body 48, clamp 49, conduit 75 in Fig.3, fig. 12A and 12B) (refer to Col 8 line 34 to Col 9 line 51)
However, Weber does not disclose wherein the controller is configured to drive the electric pump, instead Weber only relying on the water supply pressure from the water supply line.
	Shibuya0650 further discloses wherein the controller is configured to drive the electric pump (water supply pump 41, fig.5) and provide different predetermined amount of water (refer to fig.9, S13, S15, S18 for pattern and S21 as predetermined amount of water).

    PNG
    media_image8.png
    556
    478
    media_image8.png
    Greyscale


    PNG
    media_image7.png
    491
    703
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replace Weber’s solenoid and valve with an electric pump, as taught by Shibuya0650, in order to provide a better and efficient control of supply of water into the recess, instead of relying on water supply pressure which the apparatus or user have no control over.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (US5196093 previously cited), in view of Shibuya et al (US2015/0230650A1 newly cited) herein set forth as Shibuya0650, and further in view of Kadoma et al (US2006/0291828A1 previously cited).
	Regarding claim 2, the modification of Weber and Shibuya0650 discloses substantially all features set forth in claim 1, Weber or Shibuya0650 does not disclose a drain valve in a lower part of the recess, wherein the controller drains water from the recess by opening the drain valve after an end of heating.
Kadoma discloses a drain valve (drain valve 9, Kadoma fig.1) in a lower part (refer to the location of the drain valve in Kadoma fig.1) of the recess (refer to “lower member” recess annotated in Kodama fig.1), wherein the controller (controller 10, Kadoma fig.1) drains water from the recess (refer to “lower member” recess annotated in Kodama fig.1) by opening the drain valve (drain valve 9, Kadoma fig.1) after an end of heating [refer to Kadoma Par.0043 cited: “…when the thermistor 9 detects the predetermined temperature, the controller 10 immediately stops the cooling fan 11 (step S26) and opens the drain valve 6 (step S27), so that the water inside the vaporizing container 1 is drained out of it through the drain pipe 8…”].

    PNG
    media_image9.png
    532
    536
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s invention with a drain valve in a lower part of the recess, wherein the controller drains water from the recess by opening the drain valve after an end of heating, as taught by Kadoma, in order to reduce refer to Paragraph 0003 cited: “…substances, such as calcium, dissolved in the water fed from the reservoir tank are condensed inside the vaporizing container until eventually, when their concentrations become higher than their solubility, they are deposited in the form of scale. This may clog the steam outlet, or may attach to the interior wall surface of the vaporizing container, leading to diminished vaporizing performance…”).

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (US5196093 previously cited), in view of Shibuya et al (US2015/0230650A1 newly cited) herein set forth as Shibuya0650, further in view of Kadoma et al (US2006/0291828A1 previously cited) and further in view of Sells et al (US2006/0251784 previously cited).
	Regarding claim 5, , the modification of Weber and Shibuya0650 discloses substantially all features set forth in claim 1, including limitation cited in claim 5, such as the upper member to generate steam while keeping a state where the topmost surface of the water stored in the recess contacts the lowest part of the upper member (refer to claim 1 rejection).
Weber or Shibuya0650 does not disclose a temperature detector that detects a temperature of the upper member, wherein the controller controls the heater so as to preheat the upper member to become a predetermined temperature, the water supply device to provide water to the recess after completion of the preheating.
	Kadoma discloses a temperature detector (thermistor 9, Kadoma fig.1) that detects a temperature of the upper member (refer to “upper member” annotated in Kodama fig.1), controller 10, Kadoma fig.1) controls the heater (heater 2, Kadoma fig.1) so as to preheat the upper member (refer to “upper member” annotated in Kodama fig.1), the water supply device (feed pump 5, Kadoma fig.1) to provide water to the recess (refer to “recess” annotated in Kodama fig.1) after completion of the preheating, and the upper member (refer to “upper member” annotated in Kodama fig.1) to generate steam while keeping a state where a water surface (#55) in the recess (refer to “upper member” annotated in Kodama fig.1) contacts the upper member (refer to “upper member” annotated in Kodama fig.1).
	Sells discloses wherein the controller (#44) controls the heater (#52) so as to preheat the upper member (#40, #45 and #51) to become a predetermined temperature [Refer to Sell’s paragraph 0040 line 3-4, cited “The steam system 44 is activated to preheat the water in the steam system 44 by the boiler 46. The steam system 44 communicates with the controller 30 and turns on the boiler 46 for operation at a 100% duty cycle” and refer to Fig. 2 annotated below].

    PNG
    media_image10.png
    618
    569
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s invention with a drain valve in a lower part of the recess, wherein the controller drains water from the recess by opening the drain valve after an end of heating, as taught by Kadoma, in order to reduce substances, such as calcium clogging of outlet or attached to the interior wall of container (refer to Paragraph 0003 cited: “…substances, such as calcium, dissolved in the water fed from the reservoir tank are condensed inside the vaporizing container until eventually, when their concentrations become higher than their solubility, they are deposited in the form of scale. This may clog the steam outlet, or may attach to the interior wall surface of the vaporizing container, leading to diminished vaporizing performance…”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kadoma’s cooker with the controller can control preheat, as taught by Sells, in order to allow the steam generator to operate at 100% duty cycle at a predictable time (Refer to Sell’s paragraph 0040 line 3-4, cited “The steam system 44 is activated to preheat the water in the steam system 44 by the boiler 46. The steam system 44 communicates with the controller 30 and turns on the boiler 46 for operation at a 100% duty cycle”), such that would improve the accuracy of cooking time and shorten the time that required the cooking target in the heating chamber.

Regarding claim 9, the modification of Weber, Shibuya0650, Kadoma and Sells discloses substantially all features set forth in claim 5, Weber and Sells does not disclose a cooking chamber provided in a body of the cooker; and a microwave generating device that introduces a microwave into the cooking chamber, wherein the 
Kadoma further discloses a cooking chamber (heating chamber 14, Kadoma fig.8) provided in a body of the cooker (refer to Kadoma title); wherein the cooking chamber (heating chamber 14, Kadoma fig.8) and the steam generating device (Steam Generating Apparatus 20, Kadoma fig. 1 and vaporizing container 1 in Kadoma fig.8) are connected physically with each other (refer to Kadoma fig.8), and wherein the controller (controller 10, Kadoma fig.1) controls the steam generating device (Steam Generating Apparatus 20, Kadoma fig. 1 and vaporizing container 1 in Kadoma fig.8) so as to heat a food item (cooking target 13, Kadoma fig.8) in the cooking chamber (heating chamber 14, Kadoma fig.8).
Shibuya0650 further discloses a microwave generating device (magnetron 23, fig.3) that introduces a microwave [refer to Paragraph 0084 cited: “…the magnetron 23 emits microwaves…”] into the cooking chamber (heating chamber 28, fig.3); a controller  (control portion 34, fig.3) controls the microwave generating device [refer to Paragraph 0084 cited: “…the controller 34 controls an output and an emitting direction of the microwaves depending on the detected conditions…”].

    PNG
    media_image11.png
    433
    592
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s invention with a drain valve in a lower part of the recess, wherein the controller drains water from the recess by opening the drain valve after an end of heating, as taught by Kadoma, in order to reduce substances, such as calcium clogging of outlet or attached to the interior wall of container (refer to Paragraph 0003 cited: “…substances, such as calcium, dissolved in the water fed from the reservoir tank are condensed inside the vaporizing container until eventually, when their concentrations become higher than their solubility, they are deposited in the form of scale. This may clog the steam outlet, or may attach to the interior wall surface of the vaporizing container, leading to diminished vaporizing performance…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s invention with a microwave a user selects a microwave heating mode …”]. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (US5196093 previously cited), in view of Shibuya et al (US2015/0230650A1 newly cited) herein set forth as Shibuya0650, and further in view of Jeon (US2005/0040160 previously cited).
	Regarding claim 6, the modification of Weber and Shibuya0650 discloses substantially all features set forth in claim 1, Weber or Shibuya0650 does not disclose a food item is contained in a food item container having a hole, the food item container and the steam generating device are communicated with each other, and the food item in the food item container is heated.
	Jeon disclose a food item (annotated in Jeon’s Fig.3 below) is contained in a food item container (#30, steaming unit, Jeon fig.1 and 3) having a hole (#33a, plurality of perforations, Jeon fig.1 and 3), the food item container (#30, steaming unit, Jeon fig.1 and 3) and the steam generating device (annotated in Jeon’s Fig.3 below) are communicated with each other (refer to Jeon fig.3), and the food item (annotated in Jeon’s Fig.3 below) in the food item container (steaming unit 30, Jeon fig.1 and 3) is heated.`

    PNG
    media_image12.png
    801
    609
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    612
    570
    media_image13.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s cooker with the food container that have holes for steam to heat food, as taught by Jeon, in order to provide a refer to Jeon Paragraph 0008, cited “It is another aspect of the present invention to provide a microwave oven that is capable of cooking food using steam, and cooking another food using microwaves at the same time”].

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (US5196093 previously cited), in view of Shibuya et al (US2015/0230650A1 newly cited) herein set forth as Shibuya0650, further in view of Kadoma et al (US2006/0291828A1 previously cited), further in view of Sells et al (US2006/0251784 previously cited), and further in view of Jeon (US2005/0040160 previously cited).
	Regarding claim 7, the modification of Weber, Shibuya0650, Kadoma and Sells discloses substantially all features set forth in claim 5, Weber, Shibuya0650, Kadoma or Sells does not disclose wherein a food item is contained in a food item container having a hole, the food item container and the steam generating device are communicated with each other, and the food item in the food item container is heated.
	Jeon disclose wherein a food item (annotated in Jeon’s Fig.3 below) is contained in a food item container (#30, steaming unit, Jeon fig.1 and 3) having a hole (#33a, plurality of perforations, Jeon fig.1 and 3), the food item container (#30, steaming unit, Jeon fig.1 and 3) and the steam generating device (annotated in Jeon’s Fig.3 below) are communicated with each other, and the food item (annotated in Jeon’s Fig.3 below) in the food item container (#30, steaming unit, Jeon fig.1 and 3) is heated.

    PNG
    media_image12.png
    801
    609
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    612
    570
    media_image13.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s cooker with the food container that have holes for steam to heat food, as taught by Jeon, in order to provide a microwave oven that is capable of cooking food using steam, and cooking another food using microwaves at the same time [refer to Jeon Paragraph 0008, cited “It is another aspect of the present invention to provide a microwave oven that is capable of cooking food using steam, and cooking another food using microwaves at the same time”].

Regarding claim 11, the modification of Weber, Shibuya0650, Kadoma, Sells and Jeon discloses substantially all features set forth in claim 7, Weber, Sells and Jeon do not disclose a cooking chamber provided in a body of the cooker; and a microwave generating device that introduces a microwave into the cooking chamber, wherein the cooking chamber and the steam generating device are communicated with each other, and wherein the controller controls the microwave generating device and the steam generating device so as to heat a food item in the cooking chamber.
	Kadoma further discloses a cooking chamber (heating chamber 14, Kadoma fig.8) provided in a body of the cooker (refer to Kadoma title); wherein the cooking chamber (heating chamber 14, Kadoma fig.8) and the steam generating device (Steam Generating Apparatus 20, Kadoma fig. 1 and vaporizing container 1 in Kadoma fig.8) are connected physically with each other (refer to Kadoma fig.8), and wherein the controller (controller 10, Kadoma fig.1) controls the steam generating device (Steam Generating Apparatus 20, Kadoma fig. 1 and vaporizing container 1 in Kadoma fig.8) so as to heat a food item (cooking target 13, Kadoma fig.8) in the cooking chamber (heating chamber 14, Kadoma fig.8).
Shibuya0650 further discloses a microwave generating device (magnetron 23, fig.3) that introduces a microwave [refer to Paragraph 0084 cited: “…the magnetron 23 emits microwaves…”] into the cooking chamber (heating chamber 28, fig.3); a controller  (control portion 34, fig.3) controls the microwave generating device [refer to Paragraph 0084 cited: the controller 34 controls an output and an emitting direction of the microwaves depending on the detected conditions…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s invention with a drain valve in a lower part of the recess, wherein the controller drains water from the recess by opening the drain valve after an end of heating, as taught by Kadoma, in order to reduce substances, such as calcium clogging of outlet or attached to the interior wall of container (refer to Paragraph 0003 cited: “…substances, such as calcium, dissolved in the water fed from the reservoir tank are condensed inside the vaporizing container until eventually, when their concentrations become higher than their solubility, they are deposited in the form of scale. This may clog the steam outlet, or may attach to the interior wall surface of the vaporizing container, leading to diminished vaporizing performance…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s invention with a microwave generating device that introduces a microwave into the cooking chamber; a controller controls the microwave generating device, as taught by Shibuya0650, in order to provide different option of heating mode [refer to Par.0084 cited: “…a user selects a microwave heating mode …”]. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (US5196093 previously cited), in view of Shibuya et al (US2015/0230650A1 newly cited) herein set forth as Shibuya0650, and further in view of Kadoma et al (US2006/0291828A1 previously cited).
Regarding claim 8, the modification of Weber and Shibuya0650 discloses substantially all features set forth in claim 1, Weber does not disclose a cooking chamber provided in a body of the cooker; and a microwave generating device that introduces a microwave into the cooking chamber, wherein the cooking chamber and the steam generating device are communicated with each other, and wherein the controller controls the microwave generating device and the steam generating device so as to heat a food item in the cooking chamber.
Kadoma discloses a cooking chamber (heating chamber 14, Kadoma fig.8) provided in a body of the cooker (refer to Kadoma title); wherein the cooking chamber (heating chamber 14, Kadoma fig.8) and the steam generating device (Steam Generating Apparatus 20, Kadoma fig. 1 and vaporizing container 1 in Kadoma fig.8) are connected physically with each other (refer to Kadoma fig.8), and wherein the controller (controller 10, Kadoma fig.1) controls the steam generating device (Steam Generating Apparatus 20, Kadoma fig. 1 and vaporizing container 1 in Kadoma fig.8) so as to heat a food item (cooking target 13, Kadoma fig.8) in the cooking chamber (heating chamber 14, Kadoma fig.8).
Shibuya0650 further discloses a microwave generating device (magnetron 23, fig.3) that introduces a microwave [refer to Paragraph 0084 cited: “…the magnetron 23 emits microwaves…”] into the cooking chamber (heating chamber 28, fig.3); a controller  (control portion 34, fig.3) controls the microwave generating device [refer to Paragraph 0084 cited: “…the controller 34 controls an output and an emitting direction of the microwaves depending on the detected conditions…”].

    PNG
    media_image11.png
    433
    592
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s invention with a drain valve in a lower part of the recess, wherein the controller drains water from the recess by opening the drain valve after an end of heating, as taught by Kadoma, in order to reduce substances, such as calcium clogging of outlet or attached to the interior wall of container (refer to Paragraph 0003 cited: “…substances, such as calcium, dissolved in the water fed from the reservoir tank are condensed inside the vaporizing container until eventually, when their concentrations become higher than their solubility, they are deposited in the form of scale. This may clog the steam outlet, or may attach to the interior wall surface of the vaporizing container, leading to diminished vaporizing performance…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s invention with a microwave generating device that introduces a microwave into the cooking chamber; a controller controls the microwave generating device, as taught by Shibuya0650, in order to provide a user selects a microwave heating mode …”]. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (US5196093 previously cited), in view of Shibuya et al (US2015/0230650A1 newly cited) herein set forth as Shibuya0650, and in view of Jeon (US2005/0040160 previously cited), and further in view of Kadoma et al (US2006/0291828A1 previously cited).
Regarding claim 10, the modification of Weber, Shibuya0650 and Jeon discloses substantially all features set forth in claim 6, Weber and Jeon does not disclose a cooking chamber provided in a body of the cooker; and a microwave generating device that introduces a microwave into the cooking chamber, wherein the cooking chamber and the steam generating device are communicated with each other, and wherein the controller controls the microwave generating device and the steam generating device so as to heat a food item in the cooking chamber.
Kadoma discloses a cooking chamber (heating chamber 14, Kadoma fig.8) provided in a body of the cooker (refer to Kadoma title); wherein the cooking chamber (heating chamber 14, Kadoma fig.8) and the steam generating device (Steam Generating Apparatus 20, Kadoma fig. 1 and vaporizing container 1 in Kadoma fig.8) are connected physically with each other (refer to Kadoma fig.8), and wherein the controller (controller 10, Kadoma fig.1) controls the steam generating device (Steam Generating Apparatus 20, Kadoma fig. 1 and vaporizing container 1 in Kadoma fig.8) so as to heat a food item (cooking target 13, Kadoma fig.8) in the cooking chamber (heating chamber 14, Kadoma fig.8).
Shibuya0650 further discloses a microwave generating device (magnetron 23, fig.3) that introduces a microwave [refer to Paragraph 0084 cited: “…the magnetron 23 emits microwaves…”] into the cooking chamber (heating chamber 28, fig.3); a controller  (control portion 34, fig.3) controls the microwave generating device [refer to Paragraph 0084 cited: “…the controller 34 controls an output and an emitting direction of the microwaves depending on the detected conditions…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s invention with a drain valve in a lower part of the recess, wherein the controller drains water from the recess by opening the drain valve after an end of heating, as taught by Kadoma, in order to reduce substances, such as calcium clogging of outlet or attached to the interior wall of container (refer to Paragraph 0003 cited: “…substances, such as calcium, dissolved in the water fed from the reservoir tank are condensed inside the vaporizing container until eventually, when their concentrations become higher than their solubility, they are deposited in the form of scale. This may clog the steam outlet, or may attach to the interior wall surface of the vaporizing container, leading to diminished vaporizing performance…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber’s invention with a microwave generating device that introduces a microwave into the cooking chamber; a controller controls the microwave generating device, as taught by Shibuya0650, in order to provide different option of heating mode [refer to Par.0084 cited: “…a user selects a microwave heating mode …”]. 

Response to Amendment
With respect to the Claim Objection: the applicant’s amendment filed on November 5th 2021 that overcame the Claim Objection in the previous office action. 
Response to Argument
Applicant's arguments filed November 5th 2021 have been fully considered but moot in view of the new ground(s) of rejection.
Shibuya0650 discloses that the heater (steam generating heater 50, fig.4A) does not directly contact water (refer to the water in water storage chamber 28, fig.4A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 According to Cambridge Dictionary: cook is defined as “to prepare food by heating it in a particular way, or (of food) to be prepared in this way”. Therefore, the water distiller fulfill such definitions, since the water distiller in Weber is for human consumption, and the water is prepared by heating (heating element 34).